Citation Nr: 0503933	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  94-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.  

3.  Entitlement to an effective date earlier than October 23, 
1998 for the assignment of a 70 percent rating for the 
service connected PTSD.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968 and from October 1969 to December 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law in November 2000 
and is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The Act 
and the implementing regulations are applicable to the 
appellant's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

When the veteran's case was before the Board in March 1999, 
the Board noted that service connection for nicotine 
dependence was granted in May 1998 and that the RO determined 
that the disability was incorporated into the evaluation for 
the veteran's PTSD.  

The RO was directed to consider whether the symptomatology 
associated with the veteran's PTSD and nicotine dependence 
was duplicative of or overlapping, or distinct or separate, 
warranting separate ratings.  

While the RO addressed this issue in a September 1999 rating 
decision, the Board observes that the medical evidence of 
record does not address whether there is distinct and 
separate symptomatology for these disorders.  In fact, July 
1999 and August 2003 psychiatric examination reports do not 
address the veteran's nicotine dependence.  Therefore, the 
Board concludes that an examination addressing these 
questions should be conducted prior to further appellate 
consideration of this issue.  

Moreover, the Board notes that because the issue of an 
increased rating for PTSD is being remanded for further 
development, any determination of whether an effective date 
earlier than October 23, 1998 is warranted for the 70 percent 
evaluation must be deferred pending completion of final 
action on the underlying question of a higher rating for the 
PTSD.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board's March 1999 remand also addressed the veteran's 
claim of service connection for a bilateral foot disorder.  
The Board indicated that although it appeared that the 
veteran had at least three tours of duty in Vietnam and had 
served as a combat telecommunications center operator, the RO 
had not addressed whether the veteran had combat service.  

In a September 2000 remand, the Board noted that the RO had 
not addressed the issue of combat service with respect to the 
veteran's claim.  Review of subsequent evidence reveals that 
the RO has not yet discussed the possibility that the veteran 
served in combat.  

In this regard, the Board notes that the only indication that 
the possibility of combat service was considered by the RO is 
a hand written notation on the file copy of the September 
remand that indicates "no combat service."

The Board also observes that a fee basis examination was 
conducted in August 2003.  The examiner concluded that the 
problems with the veteran's feet started in service.  The RO 
determined that the opinion was inadequate because the 
examiner had not considered the veteran's service medical 
records.  

In a subsequent addendum, the examiner indicated that he had 
carefully reviewed the veteran's records and that there was a 
distinct history of trauma in service, and that therefore the 
veteran's foot disorder was caused by his injury in service.  
The RO again determined that the opinion was inadequate, and 
asked the examiner for clarification.  

The examiner subsequently wrote that he believed the 
veteran's report of initial trauma in service.  However, he 
concluded that, due to the absence of objective evidence, 
that it was less likely than not that the veteran's foot 
diagnosis was due to any trauma or disease in service.   

Accordingly, the Board concludes that the issue of whether 
the veteran had combat service must be addressed prior to 
appellate review of the service connection issue. 

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In light of the above discussion, this case is REMANDED to 
the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that he should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  The RO should conduct any necessary 
development to determine whether the 
veteran had combat service.  Upon further 
adjudication of the veteran's claim of 
service connection for a bilateral foot 
disorder, the RO should specifically 
discuss its findings pertaining to this 
issue.

4.  Then, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD 
and nicotine dependence.  The claims 
folder, to include a copy of this Remand,  
must be made available to and reviewed by 
the examiner prior to completion of the 
examination report.  All indicated tests 
must be conducted.  The examiner is 
requested to use a multiaxial assessment, 
to assign a Global Assessment of 
Functioning (GAF) score, explain what the 
assigned score represents, and to 
reconcile that score with earlier GAF 
scores.  The examiner must carefully 
delineate and differentiate the symptoms 
caused by the PTSD from those caused by 
the nicotine dependence.  Moreover, the 
psychiatrist must identify the frequency 
and severity of all findings associated 
with the PTSD and the nicotine 
dependence, as well as enumerate all 
symptomatology, particularly with respect 
to the veteran's affect, speech, memory, 
judgment, abstract thinking and mood.  
The examiner should offer an opinion as 
to the veteran's ability to maintain 
personal hygiene; the presence or absence 
of hallucinations and/or delusions; the 
presence or absence of depression; and 
his ability to obtain and maintain 
employment.  Finally, commentary 
concerning the presence or absence of 
suicidal and/or homicidal ideation, 
obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  A complete rationale for each 
opinion expressed must be provided.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Such additional 
development should include an examination 
to determine the nature and etiology of 
the veteran's bilateral foot disorder, if 
such is deemed warranted based on the 
above-directed development.

6.  When the above development has been 
completed, the RO should readjudicate the 
veteran's claim.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative an appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

